FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LEONEL SANDOVAL, AKA Lione                           No. 13-71784
 Sandoval,
                      Petitioner,                      Agency No.
                                                      A090-808-120
                       v.

 SALLY Q. YATES,* Acting Attorney                        OPINION
 General,
                        Respondent.


           On Petition for Review of an Order of the
               Board of Immigration Appeals

           Argued and Submitted November 8, 2016
                      Portland, Oregon

                       Filed January 27, 2017

    Before: M. Margaret McKeown, William A. Fletcher
          and Raymond C. Fisher, Circuit Judges.

                      Opinion by Judge Fisher




     *
       Sally Q. Yates is substituted for her predecessor, Loretta E. Lynch,
as Acting Attorney General of the United States, pursuant to Fed. R. App.
P. 42(c)(2).
2                       SANDOVAL V. YATES

                            SUMMARY**


                             Immigration

    The panel granted Leonel Sandoval’s petition for review
of the Board of Immigration Appeals’ decision finding him
ineligible for cancellation of removal based on his conviction
for delivery of a controlled substance under Oregon Revised
Statutes § 475.992(1)(a), and remanded.

    The panel held that the Oregon law is not a categorical
aggravated felony, because its definition of “delivery”
includes mere solicitation, and the federal Controlled
Substances Act does not punish soliciting delivery of
controlled substances. The panel further held that because no
“commercial element” is included in the Oregon statute, it is
not a categorical match to an “illicit trafficking” offense.

    The panel also held that the modified categorical
approach does not apply because the Oregon law is
indivisible with respect to whether an “attempt” is
accomplished by solicitation.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     SANDOVAL V. YATES                           3

                          COUNSEL

Brian Patrick Conry (argued), Portland, Oregon, for
Petitioner.

Song E. Park (argued), Senior Litigation Counsel; Cindy S.
Ferrier, Assistant Director; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.


                           OPINION

FISHER, Circuit Judge:

    Sandoval was convicted of delivery of a controlled
substance under Oregon Revised Statutes § 475.992(1)(a).1
Oregon law permits conviction for delivery under this statute
based on mere solicitation. Because the Controlled
Substances Act does not punish soliciting delivery of
controlled substances, § 475.992(1)(a) cannot be a categorical
match to an aggravated felony under 8 U.S.C.
§ 1227(a)(2)(A)(iii). Further, because § 475.992(1)(a) is
indivisible, the modified categorical approach does not apply.
Therefore, we grant Sandoval’s petition and remand for
further proceedings.

                                I

   Leonel Sandoval moved to the United States from Mexico
when he was nine years old. He adjusted to lawful permanent

    1
      This statute is currently codified at Oregon Revised Statutes
§ 475.752.
4                   SANDOVAL V. YATES

resident status in 1990. His wife of over 26 years and two
children are United States citizens.

     In 1998, Sandoval was convicted of delivery of a
controlled substance under Oregon law. The indictment
identified the controlled substance as heroin. He performed
community service at a forest project and was placed on
probation for two years. Since then, he has not been
convicted of any other criminal activity. Twelve years later,
the government instituted removal proceedings against him.
It alleged two grounds for removal based on Sandoval’s 1998
conviction: (1) that the conviction was an aggravated felony
and (2) that the conviction was related to a controlled
substance. See 8 U.S.C. § 1227(a)(2)(A)(iii), (B)(i). Under
the second charge, Sandoval could seek cancellation of
removal based on his long-standing residence and family ties
in the United States. But the first charge made him ineligible
for such relief. See id. § 1229b(a)(3). Accordingly, Sandoval
argued the government had failed to offer clear and
convincing evidence he was convicted of an aggravated
felony because Oregon’s statute is broader than a federal
controlled substance offense given that it punishes solicitation
in addition to actual and attempted delivery. The IJ and BIA
rejected this argument, concluded he was ineligible for
cancellation of removal and ordered him removed.

    Sandoval timely petitioned for review. We have
jurisdiction and review Sandoval’s petition de novo. See
8 U.S.C. § 1252(a)(2)(D); Daas v. Holder, 620 F.3d 1050,
1053 (9th Cir. 2010); see also Coronado-Durazo v. INS,
123 F.3d 1322, 1324 (9th Cir. 1997). We do not defer to an
agency’s interpretations of state law or provisions of the
federal criminal code. See Hoang v. Holder, 641 F.3d 1157,
1161 (9th Cir. 2011).
                     SANDOVAL V. YATES                         5

                               II

    To determine whether a state criminal conviction is an
aggravated felony, we must follow the “categorical
approach.” See Descamps v. United States, 133 S. Ct. 2276,
2281 (2013). Under this approach, we “compare the elements
of the statute forming the basis of the [petitioner’s] conviction
with the elements of the ‘generic’ crime – i.e., the offense as
commonly understood.” Id. Only if the elements in the
petitioner’s statute of conviction “are the same as, or
narrower than, those of the generic offense” is the petitioner’s
conviction a categorical match. Id.

    Under the categorical approach, we first determine the
definition of the generic offense – here, an aggravated felony.
This requires us to navigate a “maze of statutory cross-
references.” Carachuri-Rosendo v. Holder, 560 U.S. 563,
567 (2010). We start with the definition of “aggravated
felony” as used in 8 U.S.C. § 1101(a)(43).

    The term “aggravated felony” includes two federal
controlled substance offenses relevant to this appeal:
(1) “illicit trafficking in a controlled substance,” which
includes (2) any “drug trafficking crime.” 8 U.S.C.
§ 1101(a)(43)(B).        Only felonies qualify as “illicit
trafficking” offenses or “drug trafficking crime[s].” See
Lopez v. Gonzales, 549 U.S. 47, 55, 60 (2006). A “felony”
means an offense punishable by more than one year under
federal law. See 18 U.S.C. § 3559(a)(5); see also Moncrieffe
v. Holder, 133 S. Ct. 1678, 1683 (2013); Lopez, 549 U.S. at
60 (“In sum, we hold that a state offense constitutes a ‘felony
punishable under the Controlled Substances Act’ only if it
6                      SANDOVAL V. YATES

proscribes conduct punishable as a felony under that federal
law.”).2

    The elements of an “illicit trafficking” offense are not
statutorily defined. See 8 U.S.C. § 1101. But the Supreme
Court has said an illicit trafficking offense includes “some
sort of commercial dealing.” Lopez, 549 U.S. at 53; see also
Carachuri-Rosendo, 560 U.S. at 574.

    The elements of a “drug trafficking crime” are more
readily determined. Drug trafficking crimes include felonies
punishable under the Controlled Substances Act. See
8 U.S.C. § 1101(a)(43)(B); 18 U.S.C. § 924(c)(2). Because
heroin is a federally controlled substance, see 8 U.S.C.
§ 1101(a)(43)(B); 21 U.S.C. §§ 802(6), 812(c)(sched.
I)(b)(10), knowingly distributing or possessing with intent to
distribute heroin violates the Controlled Substances Act, see
21 U.S.C. § 841(a)(1). Doing so is a felony, i.e., a crime
punishable by more than one year of imprisonment under
federal law. See 21 U.S.C. § 841(b)(1)(C). Accordingly,
because distributing heroin is a drug trafficking crime, we
must consider the meaning of “distribute.”

    The term “distribute” means “deliver.” See 21 U.S.C.
§ 802(11). And “deliver” means “the actual, constructive, or
attempted transfer of a controlled substance or a listed
chemical, whether or not there exists an agency relationship.”
Id. § 802(8). Accordingly, one may commit a drug


    2
      The Controlled Substances Act defines “felony” as “any Federal or
State offense classified by applicable Federal or State law as a felony.”
21 U.S.C. § 802(13). But 18 U.S.C. § 3559(a) controls for immigration
purposes. See Moncrieffe, 133 S. Ct. at 1683; see also Carachuri-
Rosendo, 560 U.S. at 567.
                    SANDOVAL V. YATES                        7

trafficking crime by actually delivering, attempting to deliver
or possessing with intent to deliver heroin.

     Because Sandoval argues the Oregon statute under which
he was convicted criminalizes solicitation, we must next
determine whether generic attempted delivery also includes
solicitation. The Controlled Substances Act does not define
the term “attempt.”        See 21 U.S.C. §§ 802, 846.
Nevertheless, as the government concedes, mere solicitation
of controlled substances does not constitute “attempted”
delivery under federal law. See United States v. Rivera-
Sanchez, 247 F.3d 905, 908–09 (9th Cir. 2001) (en banc),
superseded on other grounds as stated in Guerrero-Silva v.
Holder, 599 F.3d 1090, 1092 (9th Cir. 2010); see also Leyva-
Licea v. INS, 187 F.3d 1147, 1150 (9th Cir. 1999); Coronado-
Durazo, 123 F.3d at 1325–26. The Controlled Substances
Act “does not mention solicitation,” unlike “attempt” and
“conspiracy.” Rivera-Sanchez, 247 F.3d at 909 (quoting
Leyva-Licea, 187 F.3d at 1150); see also Coronado-Durazo,
123 F.3d at 1325; 21 U.S.C. § 846 (prescribing felony
punishment for attempting or conspiring to deliver a
controlled substance). This is unsurprising, as “solicitation”
is the “act or an instance of requesting or seeking to obtain
something.” Solicitation, Black’s Law Dictionary (10th ed.
2014). While strongly corroborative of intent to commit a
crime, such a request does not cross the line between
preparation and attempt. See, e.g., United States v.
Yossunthorn, 167 F.3d 1267, 1272–73 (9th Cir. 1999)
(ordering drugs from a known supplier was not an attempt
when there was no agreement as to essential details regarding
the transaction).

    Therefore, there are two federal offenses that may qualify
as aggravated felonies for the purposes of this case. The first
8                  SANDOVAL V. YATES

is an illicit trafficking offense that must (1) contain a
“commercial dealing” element and (2) be punishable as a
felony under federal law. The second is a drug trafficking
crime for delivery of heroin satisfying the following
elements: (1) knowing or intentional (2) delivery, attempted
delivery, conspiracy to deliver or possession with intent to
deliver (3) heroin. The latter offense may not be
accomplished by merely soliciting delivery – i.e., offering
delivery – of heroin. The next question is whether
Sandoval’s Oregon statute of conviction matches either
federal definition.

    Sandoval was convicted of delivering a controlled
substance. His indictment identifies the controlled substance
as heroin and cites Oregon Revised Statutes § 475.992. The
only portion of that statute proscribing delivery of heroin
states:

       [I]t is unlawful for any person to manufacture
       or deliver a controlled substance. Any person
       who violates this subsection with respect to:
       (a) A controlled substance in Schedule I, is
       guilty of a . . . felony.

Or. Rev. Stat. § 475.992(1)(a) (1998). The term “deliver”
means “the actual, constructive or attempted transfer” of a
controlled substance from one person to another. Id.
§ 475.005(8) (1998). “A person is guilty of an attempt to
commit a crime when the person intentionally engages in
conduct which constitutes a substantial step toward
commission of the crime.” Id. § 161.405(1) (1998).

    Under Oregon law, solicitation – even without possession
– is a “substantial step toward committing the crime of
                    SANDOVAL V. YATES                        9

attempted delivery under ORS 475.992(1).” State v. Sargent,
822 P.2d 726, 728 (Or. Ct. App. 1991); see also State v.
Lawrence, 217 P.3d 1084, 1086 (Or. Ct. App. 2009). And,
taking a substantial step toward committing the crime of
attempted delivery by solicitation “constitutes delivery” in
Oregon. Sargent, 822 P.2d at 728.

    Sargent relied on State v. Self, 706 P.2d 975 (Or. Ct. App.
1985), in concluding that mere solicitation supported a
conviction for delivery of controlled substances under
§ 475.992(1)(a). See Sargent, 822 P.2d at 728. There, the
defendant was convicted under Oregon’s generic solicitation
statute, Oregon Revised Statutes § 161.435. See Self,
706 P.2d at 977. The court set out the specific facts:

       At the time of the commission of the instant
       offense, defendant was serving a sentence in
       the Lane County Jail. While at that facility,
       he telephoned one Webb, whose foster
       daughter he knew, in an attempt to obtain
       Webb’s help in securing $2000 for the release
       from jail of a third party, Brown. Defendant
       made about six phone calls, the first two to the
       foster daughter. During the fourth call, when
       asked by Webb about collateral, defendant for
       the first time said that, after his release,
       Brown would go to two places in Eugene and
       get the money to repay Webb. Then, as a
       further reward, Webb and Brown would go to
       San Francisco, where Brown would obtain
       and give Webb five kilos of cocaine.

Id. The defendant was convicted of “solicitation of attempted
delivery of an illegal substance.” Id. The appellate court
10                   SANDOVAL V. YATES

affirmed, “holding that the facts were sufficient to support his
conviction.” Sargent, 822 P.2d at 728.

    That the appellate court in Sargent concluded the facts of
Self were “illustrative” is telling. See id. The defendant in
Self did not possess or even offer to deliver the cocaine. See
Self, 706 P.2d at 977. Instead, he tried to arrange the release
of a third party, promising that same third party would obtain
cocaine in exchange for assistance in the third party’s release.
See id. There was no agreement to accomplish this scheme.
See id. Further, the court recited no facts indicating the third
party’s willingness to perform the promised criminal acts.
See id. Nevertheless, the appellate court in Sargent pointed
to Self as the “illustrative” case supporting its conclusion that
“delivery” under § 475.992(1)(a) includes solicitation.
Sargent, 822 P.2d at 728. This holding has not been
disturbed by later Oregon case law.

    For example, in State v. Pollock, 73 P.3d 297 (Or. Ct.
App. 2003), the court reversed a pretrial order suppressing
evidence against a defendant charged under § 475.992 for
delivery of a controlled substance. There, an officer had been
told by witnesses that the defendant had tried to sell them
ecstasy, a controlled substance. See id. at 298. The trial court
found that “an offer to sell a controlled substance is, standing
alone, insufficient to establish probable cause to believe that
an attempted transfer has occurred.” Id. at 299. The
appellate court reversed:

        We conclude that offering to sell a controlled
        substance constitutes a substantial step
        toward a completed transfer of that substance.
        As the court explained in State v. Walters,
        311 Or. 80, 85, 804 P.2d 1164, cert. den.,
                   SANDOVAL V. YATES                       11

       501 U.S. 1209, 111 S. Ct. 2807, 115 L. Ed. 2d
979 (1991), “‘to be a substantial step the act
       must be “strongly corroborative of the actor’s
       criminal purpose,”’ . . . i.e., [the] defendant’s
       conduct must (1) advance the criminal
       purpose charged and (2) provide some
       verification of the existence of that purpose.”
       (Citations omitted.) An offer to sell a
       controlled substance meets the two-part test
       the court identified in Walters.               It
       “substantially advances” the goal of
       completing the transaction. See id. An offer
       to sell goes beyond mere preparation and
       shows a commitment to completing the
       transfer if the offer is accepted. Additionally,
       the offer “provide[s] some verification of the
       existence of [defendant’s criminal] purpose.”
       See id. Taking defendant at his word, he
       would have immediately transferred the
       ecstasy to Andersen and Carver if they had
       accepted his offer. At a minimum, the officer
       reasonably could conclude from defendant’s
       offer to sell a controlled substance that it was
       more likely than not that he had intentionally
       taken a substantial step toward the completed
       transfer of that substance.

Id. at 300 (alterations in original) (emphases added). Thus,
under Oregon law, the offer to sell a controlled substance is
enough to complete a substantial step toward an intended
transfer, i.e., offering to sell a controlled substance is an
attempt under Oregon law. See id. The same is not true
under federal law. See Rivera-Sanchez, 247 F.3d at 908–09.
Accordingly, a statute that punishes the mere offer of a
12                  SANDOVAL V. YATES

controlled substance is not an aggravated felony under the
categorical approach. See id. at 909.

    The government concedes that simply offering to deliver
a controlled substance is not an aggravated felony.
Nevertheless, it contends § 475.992(1)(a) does not punish
simply offering a controlled substance, but requires more. It
relies on State v. Johnson, 123 P.3d 304 (Or. Ct. App. 2005).
We are not persuaded.

    In Johnson, the defendant was convicted of both
attempted murder and solicitation to commit murder. See id.
at 306. During phone conversations and in online chats, the
defendant asked a friend to kill both his wife and daughter,
suggesting methods for the murders and offering to make sure
the friend would “never want for anything” if she did as
asked. See id. Because the state had no evidence of a
“concrete” plan outlined for the murder of his wife and child,
the defendant argued the evidence was insufficient to support
a solicitation or attempt conviction. See id. at 307–08. The
appellate court disagreed and affirmed his conviction on
appeal. See id. at 310. The government contends this case
stands for the proposition that mere solicitation – simply
offering to deliver a controlled substance – is not enough to
convict under § 475.992(1)(a). We do not read it that
broadly.

    First, Johnson did not involve a controlled substance
offense under Oregon law. See id. at 305. Instead, it dealt
with attempted murder and solicitation to commit murder.
                     SANDOVAL V. YATES                           13

See id. at 306.3 Thus, it is not clear whether Johnson is
applicable here.

   Second, even if Johnson is applicable, the standards the
court outlined match those in Sargent:

        In State v. Sargent . . ., we held that, “if a
        person solicits another to engage in conduct
        constituting an element of the crime of
        delivery, e.g., to provide to the person a
        controlled substance for the purpose of
        distribution to third parties, the person has
        attempted delivery . . . .” We see no reason to
        depart from that reasoning here, and we
        decline to hold that solicitation of a knowing
        agent is categorically disqualified as a
        “substantial step” under ORS 161.405.
        Rather, as the statute plainly states,
        solicitation requires a “substantial step.”
        Solicitation of a guilty person qualifies as a
        “substantial step” if, under the facts, the
        defendant’s actions exceed mere preparation,
        advance the criminal purpose charged, and
        provide some verification of the existence of
        that purpose.

Id. at 309–10 (footnotes omitted). The appellate court’s
reasoning in Johnson was that solicitation is both strong
evidence of criminal purpose and a substantial step toward
accomplishing that purpose under Sargent. See id. Nothing
in Johnson requires a defendant to take some affirmative act

    3
      We do not consider whether solicitation to commit murder is an
aggravated felony.
14                     SANDOVAL V. YATES

to further the goal of the requested criminal behavior or
specify how the crime would take place. See id. at 308
(“[The] details of how the crime is to be committed need not
be specified.”).4 Johnson does not limit Sargent in any way.

       In sum, the government’s argument fails to acknowledge
Sargent’s and Pollock’s explicit statements that a conviction
under § 475.992(1)(a) may be supported by merely offering
to deliver controlled substances. See Sargent, 822 P.2d at
728 (“We conclude that, if a person solicits another to engage
in conduct constituting an element of the crime of delivery
. . ., the person has taken a substantial step toward committing
the crime of attempted delivery . . . [and] [u]nder that statute,
the conduct constitutes delivery.”); Pollock, 73 P.3d at 300
(“We conclude that offering to sell a controlled substance
constitutes a substantial step toward a completed transfer of
that substance.”). As we have repeatedly held, solicitation of
controlled substances is not an aggravated felony. See, e.g.,
Rivera-Sanchez, 247 F.3d at 909.

    Because Oregon’s definition of “delivery” includes
solicitation, § 475.992(1)(a) is not a categorical match to a
“drug trafficking crime.” Further, because no “commercial
element” is included in the Oregon statute, it also is not a
categorical match to an “illicit trafficking” offense.


     4
       This was exemplified in State ex rel. Juvenile Department of Union
County v. Krieger, 33 P.3d 351, 352 (Or. Ct. App. 2001), in which the
Oregon appellate court affirmed “without discussion” a conviction for
solicitation. There, a minor asked several students to help him “blow up
or shoot up” their school. See id. All of these requests were rejected and
the minor “never pursued any further discussion” or provided “specific
plans to carry out the shooting or bombing.” Id. Nevertheless, the
minor’s conviction for solicitation was summarily affirmed by the court.
See id.
                     SANDOVAL V. YATES                         15

Therefore, Sandoval’s conviction for delivery of heroin does
not qualify as an aggravated felony under the categorical
approach.

                               III

    Our inquiry does not end here, however. We must next
address whether the modified categorical approach may be
used to determine whether Sandoval’s conviction qualifies as
an aggravated felony.

    Only divisible statutes are subject to the modified
categorical approach. See Lopez-Valencia v. Lynch, 798 F.3d
863, 867–69 (9th Cir. 2015) (holding Descamps divisibility
analysis is applicable in the immigration context).
“[D]ivisibility hinges on whether the jury must unanimously
agree on the fact critical to the federal statute.” Id. at 868–69.
Such critical facts are “elements,” which are the “things the
‘prosecution must prove to sustain a conviction.’” Mathis v.
United States, 136 S. Ct. 2243, 2248 (2016) (quoting Black’s
Law Dictionary 634 (10th ed. 2014)).

     To resolve the question of whether statutory alternatives
are either elements or means, a court looks first to the statute
itself and then to the case law interpreting it. See id. at
2256–57; see also Almanza-Arenas v. Lynch, 815 F.3d 469,
479–82 (9th Cir. 2016) (en banc). If state law fails to answer
the question, a court may look to Shepard documents, which
may be helpful in determining divisibility. See Mathis,
136 S. Ct. at 2256–57; see also Descamps, 133 S. Ct. at 2284
(citing Shepard v. United States, 544 U.S. 13, 25–26 (2005)).
But if the statute, case law and Shepard documents fail to
speak plainly as to whether statutory alternatives are elements
instead of means, the statute is indivisible and the modified
16                  SANDOVAL V. YATES

categorical approach has no application. See Mathis,
136 S. Ct. at 2257; see also In re Chairez-Castrejon, 26 I. &
N. Dec. 819, 819–20 (BIA 2016) (holding Descamps and
Mathis divisibility analysis “applies in immigration
proceedings nationwide to the same extent that it applies in
criminal sentencing proceedings”).

     The government does not argue § 475.992(1)(a) is
divisible. Instead, it urges us to remand to the BIA to
determine whether § 475.992 is divisible. When an agency
does not reach an issue for which it is owed Chevron
deference, “the proper course, except in rare circumstances,
is to remand to the agency for additional investigation or
explanation.” INS v. Ventura, 537 U.S. 12, 16 (2002)
(internal quotation marks omitted); see also Gonzales v.
Thomas, 547 U.S. 183, 186 (2006). But interpreting criminal
law is not a matter placed primarily in agency hands. See
Hoang, 641 F.3d at 1161. We owe no deference to the
decision of the BIA on this issue and there is no reason to
remand for the BIA to decide the issue of divisibility in the
first instance. See Rivera v. Lynch, 816 F.3d 1064, 1078 n.13
(9th Cir. 2016) (“The question of [a state criminal statute’s]
divisibility ‘requires neither factual development nor agency
expertise’ and is properly analyzed by this court.” (quoting
Chavez-Solis v. Lynch, 803 F.3d 1004, 1012 n.6 (9th Cir.
2015))).

    Section 475.992(1)(a) does not list “solicitation” as an
alternative method of accomplishing delivery. Nor is
solicitation included in the express statutory definition of
“deliver.” See id. § 475.005(8). The inclusion of solicitation
as a means of accomplishing delivery is a judicial
interpretation of the word “attempt.” Therefore, this is a
circumstance where the divisibility analysis is
                    SANDOVAL V. YATES                      17

“straightforward” because § 475.992(1)(a) “sets out a single
(or ‘indivisible’) set of elements to define a single crime.”
Mathis, 136 S. Ct. at 2248. Solicitation is not an enumerated
statutory alternative to delivery or attempt but is, instead,
included within the meaning of those listed alternatives. See
Sargent, 822 P.2d at 728. The statute is therefore indivisible
with respect to whether an “attempt” is accomplished by
solicitation.

    The government argues we have previously held
§ 475.992(1)(a) could qualify as an aggravated felony under
the modified categorical approach, citing United States v.
Chavaria-Angel, 323 F.3d 1172, 1177–78 (9th Cir. 2003).
There, we affirmed the district court’s conclusion that the
defendant’s § 475.992 offense for delivery of a controlled
substance was an aggravated felony based on a review of
uncertified Oregon state records. See Chavaria-Angel,
323 F.3d at 1174, 1177–78. However, the decision rested on
the method rejected in Descamps, 133 S. Ct. at 2282–83,
2286–91, and applied the modified categorical approach
without performing any divisibility analysis. See Chavaria-
Angel, 323 F.3d at 1177–78. The analysis improperly
focused on what the defendant actually did as opposed to the
crime of which the defendant was convicted. Compare id.
(focusing on the evidence supporting a finding the defendant
sold controlled substances), with Descamps, 133 S. Ct. at
2287 (calling this method a “modified factual” approach,
which turns an “elements-based inquiry into an evidence-
based one”). The opinion did not consider whether a jury,
when convicting a defendant of delivery of a controlled
substance, must unanimously choose between alternative
methods of delivery, including solicitation. See Chavaria-
Angel, 323 F.3d at 1177–78. Descamps and Mathis require
these inquiries. See Mathis, 136 S. Ct. at 2256–57;
18                 SANDOVAL V. YATES

Descamps, 133 S. Ct. at 2286–91. Chavaria-Angel, therefore,
is not controlling here.

    To summarize, § 475.992(1)(a) is overbroad in its
definition of “delivery,” and the modified categorical
approach may not be applied because § 475.992(1)(a) is
indivisible with respect to whether an “attempt” is
accomplished by solicitation.       Therefore, we hold a
conviction for delivering heroin under § 475.992(1)(a) is not
an aggravated felony. Sandoval’s petition is granted.

     GRANTED AND REMANDED.